 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
      KING COUNTY,                                             Case No. C18-758RSL
10
                            Plaintiff,                         ORDER GRANTING
11
                       v.                                      PARTIALLY UNOPPOSED
12                                                             MOTION FOR EXTENSION
      BP P.L.C., a public limited company of                   OF TIME
13    England and Wales, CHEVRON
14    CORPORATION, a Delaware corporation,
      EXXON MOBIL CORPORATION, a New
15    Jersey corporation, ROYAL DUTCH SHELL
16    PLC, a public limited company of England and
      Wales, and DOES 1 through 10,
17
                            Defendants.
18
19         This matter comes before the Court on plaintiff’s motion for an extension of time to
20 respond to six motions to dismiss filed by the five defendants in this case. Dkt. #115-120.
21 Plaintiff’s responses are due on October 11, 2018. Dkt. #121. But plaintiff has filed a partially
22 unopposed motion to stay proceedings, pending the Ninth Circuit’s decision on appeals brought
23 in two similar cases by the City of Oakland and the City and County of San Francisco. Dkt.
24 #125. The stay would suspend plaintiff’s obligation to respond to the defendants’ pending
25 motions to dismiss. Plaintiff therefore seeks a two-week extension of the deadline from October
26 11 to October 25 in order to obtain a ruling on the stay motion before expending significant time
27 and resources on these responses. The Court accordingly finds good case for an extension of
28 time. See Fed. R. Civ. P. 6(b)(1).

     ORDER GRANTING MOTION FOR EXTENSION OF TIME - 1
 1        For the foregoing reasons, plaintiff’s motion is GRANTED, and the Court hereby
 2 ORDERS that:
 3
          1.    The deadline for plaintiff to respond to defendants’ six motions to dismiss is
 4
                extended from October 11, 2018 to October 25, 2018,
 5
          2.    The deadline for defendants to file any replies in support of their motions to
 6
                dismiss is extended from November 1, 2018 to November 15, 2018.
 7
 8        DATED this 5th day of October, 2018.
 9
10
11
                                                   A
                                                   Robert S. Lasnik
12                                                 United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING MOTION FOR EXTENSION OF TIME - 2
